Citation Nr: 1502344	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from July 1975 to November 1975, followed by unverified inactive duty for training (INACDUTRA), with an unknown date of separation from reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant, who is not represented, testified before the undersigned at a Travel Board Hearing conducted in April 2013.  The transcript of that hearing is associated with the electronic (virtual VA) file.  The Appellant's physical file and his electronic records (virtual VA and VBMS) have been reviewed in preparation for the issuance of this decision.


FINDINGS OF FACT

1.  No service medical records or personnel records for the Appellant's period of initial ACDUTRA or any later period of ACDUTRA or INACDUTRA have been located; an enlistment examination prior to the period of ACDUTRA is of record.    

2.  The Appellant's testimony places the evidence in equipoise to warrant a finding that he sustained an injury which resulted in tinnitus during ACDUTRA or INACDUTRA, and the criteria for status as a Veteran are in equipoise as well.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of injury experienced in the line of duty while serving on ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that he is entitled to service connection for tinnitus.  The Board initially notes that the Appellant in this case had one verified period of ACDUTRA and reported INACDUTRA thereafter, but no period of INACDUTRA is verified.  The Appellant had no service which was defined as "active military, naval, or air service" when the service was performed.  The Appellant in this case has not been granted service connection for any disability.  He has not established that he is a Veteran for purposes of entitlement to veterans' benefits.

The term "active service" also includes ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 US.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).  "Active service" may also be established by circumstances not alleged in this case, such as myocardial infarction.  Id.  

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred while the servicemember was performing ACDUTRA.  In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service" and the Appellant does not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, a period of INACDUTRA does not qualify as "active military, naval, or air service" unless the Appellant shows disability due to an injury during the performance of the period of INACDUTRA.  

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.  For purposes of VA benefits, hazardous noise is recognized as external trauma which may cause harm.  

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service or the presumption of service incurrence for certain chronic diseases which are manifested within a specified time after separation from service, are not applicable in cases where there is no service defined as "active" and no disability for which service connection has been granted.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

Facts

An official DD Form 214 (DD 214), "Report of Separation from Active Duty," reflects that the Appellant enlisted in the US Army Reserves in 1975.  He underwent an enlistment examination in February 1975 and was found fit for enlistment.  No diagnosis or complaint of hearing loss or tinnitus was noted or reported.  This report tends to show, as a matter of fact, without consideration of a presumption of soundness at entry, that the Appellant was in sound condition when he entered ACDUTRA.  The evidence is sufficient to place the matter in equipoise, but is not dispositive, since a period of several months elapsed after the February 1975 prior to the Appellant's July 1975 entry into ACDUTRA.  

The DD 214 reflects that the Appellant reported for required ACDUTRA in late July 1975, and was relieved from required ACDUTRA in late November 1975.  These notations on the DD 214 establish definitively that the Appellant had no service which was defined as active at the time of entry into such period of service. 

No other official record of any type, to include service treatment records or service personnel records, is associated with the claims file.  The DD 214 reflects that the Veteran had a remaining service obligation of 5 years, 5 months, 15 days to the Army Reserve.  This notation, together with the Appellant's testimony, establishes that the Appellant at least as likely as not had periods of INACDUTRA, and possibly periods of ACDUTRA, after November 1975, although the dates of such additional service are unverified.  

No post-service VA or private evidence that the Veteran sought treatment for tinnitus is associated with the claims file.  The Appellant testified that he did not seek treatment for tinnitus, even though it bothered him, because it was his understanding that there was no effective treatment.  The Appellant was provided VA examination to determine whether tinnitus was present in March 2011.  However, the Appellant's answers were somewhat inconsistent, and the examiner concluded that an opinion as to whether tinnitus was objectively verified would require resort to speculation.  

Analysis

In cases where the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Governing law does not authorize a presumption that the missing medical records would, if they still existed, necessarily support the Appellant's claims.  Governing law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Appellant in developing the claims, and to explain its decision when the Appellant's service treatment records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  

In this case, there are no medical records during the Appellant's verified period of ACDUTRA.  The fact that there are no medical records of any type, favorable or unfavorable, is, as noted above, neither favorable nor unfavorable to the Appellant's claim that a disease or injury, such as exposure to hazardous noise, resulted in tinnitus during his verified period of ACDUTRA.  The only service clinical record available, a February 1975 enlistment examination, reflects that no complaint of tinnitus was noted at the time of enlistment.  This information does not establish that the Appellant was "sound," that is, had no tinnitus at entry into the period of ACDUTRA beginning in July 1975, as several months elapsed between the enlistment examination and the entry into ACDUTRA, but the enlistment examination is consistent with the Appellant's testimony that he did not notice tinnitus prior to his first period of ACDUTRA.

The RO noted that the Department of Defense (DOD) notified VA that the type of military occupational specialty (MOS) to which the Appellant was assigned (engineering equipment repairmen) was an MOS in which exposure to hazardous noise was probable.  This evidence is not, in and of itself, dispositive, since there is no confirmation of actual exposure to hazardous noise in the Appellant's case.  However, the information from DOD is consistent with the Appellant's testimony.  To this extent, the DOD information is favorable to the claim, but not dispositive.

By law, service connection may be granted based on INACDUTRA only if the individual, during INACDUTRA, was disabled or died as a result of an injury incurred or aggravated during the period of INACDUTRA.  The fact that there are no medical records of any type, favorable or unfavorable, for any period of INACDUTRA is neither favorable nor unfavorable to the Appellant's claim.  

The RO documented that no records for the Appellant could be located.  Therefore, the absence of any record for the Appellant from a period of INACDUTRA does not tend to show that the Appellant had no INACDUTRA, as the RO did not obtain negative evidence to show that the Appellant did not, in fact, perform any INACDUTRA.  

If the Appellant performed INACDUTRA, may have been exposed to hazardous noise, especially if the INACDUTRA involved work performed in the Appellant's assigned MOS.  However, the DOD information, while tending to show that the Appellant might have been exposed to hazardous notice, does not provide any evidence that the Appellant was, in fact, exposed to noise, or factually sustained an injury after such exposure, if present.  

In this case, the Appellant's lay contentions as to first onset and incurrence of tinnitus are the only available evidence as to onset, etiology, or incurrence of tinnitus.  Since tinnitus is a subjective complaint, and perceptible only to the affected individual, the Appellant's lay observations as to onset of tinnitus are competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In such cases, the Board must weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board concludes that the Appellant's testimony as to when he first experienced tinnitus is competent to establish a relationship between that disorder and the Appellant's ACDUTRA or INACDUTRA.  Id.  The Appellant has testified that he first noticed tinnitus during a period of ACDUTRA or very early period of INACDUTRA, although he did not know that the symptoms could become chronic and did not know what it was.  The Appellant has a financial interest in obtaining benefits, but the Board finds that this financial interest alone does not undermine the credibility of the Appellant's statements.  

Moreover, the Appellant testified that he did not seek post-service treatment, so lack of post-service evidence of treatment of tinnitus is neither favorable nor unfavorable to the claim.  There is no post-service evidence that the Appellant denied tinnitus or which is otherwise contrary to or inconsistent with the Appellant's lay statements that he experienced chronic tinnitus beginning during a period of ACDUTRA or INACDUTRA.  

Indeed, further requests for additional medical opinions or evidence at this time would constitute the impermissible pursuit of development for the purpose of obtaining evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (indicating that the Board "must provide an adequate statement of reasons and bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence against an Appellant's case"); 38 C.F.R. § 3.304(c) (the development of evidence should not be undertaken when evidence present is sufficient for a service connection determination).

As such, weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the Appellant's lay testimony that tinnitus first had its onset during the period of ACDUTRA or a period of INACDUTRA soon thereafter places the evidence as to whether the Appellant incurred tinnitus during a period of performance of ACDUTRA or INACDUTRA in equipoise.  The remainder of the evidence is consistent with the Appellant's testimony, but is otherwise neither favorable nor unfavorable to the claim.  When the evidence is in equipoise, reasonable doubt must be resolved in the claimant's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, entitlement to service connection for tinnitus may be granted, and the Veteran's ACDUTRA may be considered active service, so the Appellant meets the criteria for Veteran status.

As the determination that the Appellant incurred tinnitus during a period of ACDUTRA or INACDUTRA is favorable to the Appellant, and means that the Appellant meets the criteria for status as a Veteran, the decision herein is wholly favorable to the Veteran.  Therefore, no further discussion of VA's duties to assist or notify the Veteran is required, as further action to notify or assist the Veteran rather than to issue this decision would be adverse to his interests.

ORDER

The appeal for service connection for tinnitus, to include whether the Appellant has established status as a Veteran for purposes of the claim, is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


